Case 14-41584        Doc 43     Filed 03/25/19     Entered 03/25/19 16:30:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 41584
         Charles Clayborn Berry, Jr.

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/18/2014.

         2) The plan was confirmed on 03/12/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/13/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/20/2018.

         5) The case was Dismissed on 01/02/2019.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-41584              Doc 43          Filed 03/25/19    Entered 03/25/19 16:30:09                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $54,325.00
           Less amount refunded to debtor                                    $8.54

 NET RECEIPTS:                                                                                            $54,316.46


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,192.60
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $6,192.60

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      2,898.00            NA              NA            0.00       0.00
 AMEX                                      Unsecured      1,103.00            NA              NA            0.00       0.00
 Best Buy/CBNA                             Unsecured         715.00           NA              NA            0.00       0.00
 Capital One Bank                          Unsecured      2,436.00       2,436.92        2,436.92        633.64        0.00
 CCS/First National Bank                   Unsecured         357.00           NA              NA            0.00       0.00
 CCS/FIRST SAVINGS BANK                    Unsecured         290.00           NA              NA            0.00       0.00
 Chase                                     Unsecured      1,149.00            NA              NA            0.00       0.00
 Check Into Cash                           Unsecured      1,000.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured           0.00      1,026.68        1,026.68        266.96        0.00
 Euclid Commans. Condo Assoc.              Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service                  Unsecured           0.00        328.13          328.13          81.50       0.00
 Internal Revenue Service                  Priority      27,000.00     24,834.50        24,834.50     24,834.50        0.00
 KIA Motors Finance                        Unsecured     35,498.00     29,971.39        29,971.39      7,793.05        0.00
 MABT/Contfin                              Unsecured         466.00           NA              NA            0.00       0.00
 Macy's/DSNB                               Unsecured          96.00           NA              NA            0.00       0.00
 Merrick Bank                              Unsecured         456.00        448.71          448.71        116.67        0.00
 Mid America Bank & Trust                  Unsecured         466.00           NA              NA            0.00       0.00
 Numark Credit Union                       Secured       18,000.00     20,553.99        20,553.99           0.00       0.00
 Portfolio Recovery Associates             Unsecured         334.00        366.49          366.49          91.04       0.00
 Portfolio Recovery Associates             Unsecured      1,300.00       1,256.63        1,256.63        326.74        0.00
 Portfolio Recovery Associates             Unsecured      3,086.00       3,086.91        3,086.91        802.65        0.00
 Portfolio Recovery Associates             Unsecured         521.00        508.88          508.88        132.32        0.00
 Portfolio Recovery Associates             Unsecured         467.00        481.83          481.83        125.28        0.00
 Portfolio Recovery Associates             Unsecured         660.00        756.74          756.74        196.76        0.00
 Portfolio Recovery Associates             Unsecured      2,179.00         590.98          590.98        153.67        0.00
 Quantum3 Group LLC as agent for           Unsecured         615.00        711.13          711.13        184.90        0.00
 Resurgent Capital Services                Unsecured      1,169.00       1,143.54        1,143.54        297.34        0.00
 Sterling Jewelers Inc DBA Kay Jeweler's   Secured        7,450.00       7,778.14        7,778.14      7,778.14     393.34
 THD/CBNA                                  Unsecured         350.00           NA              NA            0.00       0.00
 US Bank Home Mortgage                     Secured        4,500.00       3,915.36        3,915.36      3,915.36        0.00
 US Bank Home Mortgage                     Secured      304,155.00    302,873.81       302,873.81           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-41584        Doc 43      Filed 03/25/19     Entered 03/25/19 16:30:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $302,873.81              $0.00             $0.00
       Mortgage Arrearage                                 $3,915.36          $3,915.36             $0.00
       Debt Secured by Vehicle                           $20,553.99              $0.00             $0.00
       All Other Secured                                  $7,778.14          $7,778.14           $393.34
 TOTAL SECURED:                                         $335,121.30         $11,693.50           $393.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $24,834.50         $24,834.50              $0.00
 TOTAL PRIORITY:                                         $24,834.50         $24,834.50              $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,114.96         $11,202.52              $0.00


 Disbursements:

         Expenses of Administration                             $6,192.60
         Disbursements to Creditors                            $48,123.86

 TOTAL DISBURSEMENTS :                                                                     $54,316.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
